DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted 09/20/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claims 1-2, 4, 9-10 are objected to because of the following informalities:   
The limitation “pixel touching information” used in claims 1-2, 4, 9-10 is unclear and vague what the “touching information” is referred to.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 13 and 14 are rejected under pre-AIA  35 U.S.C § 101 because the claimed inventions are directed to non-statutory subject matter as follow. 
	Claim 13 recites "a computer program product". However, data structures (e.g., software, program, etc.) not claimed as embodied in a statutory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized (MPEP2106.01.1).
Claim 14 recites a “computer-readable storage medium”. However, the claim does not limit the medium to non-transitory tangible media.  The broadest reasonable interpretation of a claim drawn to a medium (also called computer readable medium, machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01; See Interim Guidance for Determining Subject Matter Eligibility for Process Claims in View of Bilski v. Kappos, June 28, 2010.  The examiner recommends amending the claim to "non-transitory computer readable medium recording..."
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim(s). The applicant is directed to guidance provided in the document titled "Subject Matter Eligibility of Computer Readable Media" dated  January 26, 2010 and available on the USPTO public website athttp://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-12, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato (US 2015/0334389A1) (hereinafter Sato).
	Regarding claim 1, Sato discloses a computer-implemented method of decoding video in a video decoding chipset (e.g. see abstract: decoding section; paragraph 0216), the method comprising: 
	receiving a video signal and a picture improvement signal (e.g. see Fig. 8, 18, paragraphs 0105, 0105, 0163: receiving encoded streams of base layer and enhancement layer; Fig. 21, paragraphs 0189-0192); 
	decoding the video signal to create decoded video (e.g. see Fig. 21 (S61), paragraphs 0172, 0190: reconstructed image of a base layer); 
	deriving, from the picture improvement signal, pixel touching information to be used to modify a pixel of the decoded video (e.g. see Fig. 18, paragraphs 0165-0167; Fig. 21, paragraphs 0189, 0192, 0298: he EL decoding section 6b uses the reconstructed image processed by the intermediate processing section 7 to execute a decoding process on the enhancement layer, and reconstructs an enhancement layer image; also see Figs. 7-8, paragraphs 0104, 0106: an enhancement layer); and 
	causing a graphics feeder of the video decoding chipset to overlay the pixel touching information onto the decoded video (e.g. see Fig. 18, paragraphs 0168-0171, 0192; paragraphs 0212, 0238, 0247: superimpose the generated image).
	Regarding claim 2, Sato discloses the computer-implemented method of claim 1, comprising upscaling the decoded video prior to overlaying the pixel touching information thereon (e.g. see Figs. 6-7, paragraphs 0101, 0104, 0106: up-sampling the decoded video; also see Figs. 15, 21, paragraphs 0150, 0190).
	Regarding claim 3, Sato discloses the computer-implemented method of claim 2, comprising upscaling the decoded video using the video decoder chipset hardware (e.g. see Figs. 6-7, paragraphs 0101, 0104, 0106: up-sampling the decoded video; also see Figs. 15, 21, paragraphs 0150, 0190).
	Regarding claim 4, Sato discloses the computer-implemented method of claim 1, comprising upscaling the pixel touching information prior to overlaying the pixel touching information onto the decoded video (e.g. see Figs. 6-7, paragraphs 0101, 0104, 0106: up-sampling the decoded video; also see Figs. 15, 21, paragraphs 0150, 0190).
	Regarding claim 5, Sato discloses the computer-implemented method of claim 1, comprising separating the video signal into a base layer and an enhancement layer, and applying the enhancement layer to the base layer to create the decoded video (e.g. see Figs. 8, 18, paragraphs 0105, 0106, 0175: base and enhancement layers; Fig. 21, paragraphs 0190-0192).
	Regarding claim 6, Sato discloses the computer-implemented method of claim 1, comprising deinterlacing the decoded video (e.g. see Figs. 6-7, paragraphs 0101, 0104, 0106: de-interlacing the decoded video; Figs. 15, 21, paragraphs 0150, 0191, 0296).
	Regarding claim 7, Sato discloses the computer-implemented method of claim 2, comprising deinterlacing the decoded video prior to upscaling the decoded video (e.g. see Figs. 6-7, paragraphs 0101, 0104, 0106: de-interlacing and up-sampling the decoded video; Figs. 15, 21, paragraphs 0150, 0191, 0296).
	Regarding claim 8, Sato discloses the computer-implemented method of claim 6, comprising deinterlacing the decoded video using the video decoder chipset hardware (e.g. see Figs. 6-7, paragraphs 0101, 0104, 0106: de-interlacing decoded video; Figs. 15, 21, paragraphs 0150, 0191, 0296).
	Regarding claim 9, Sato discloses the computer-implemented method of claim 1, comprising directly deriving the pixel touching information from the improvement signal when the improvement signal is a map describing changes to one or more pixels of the frame (e.g. Figs. 2, 4, paragraphs 0080, 0082, 0091: any image is a 2-dimensional array of pixel values, and can be considered as a
Map; also see paragraphs 0128, 0146).
	Regarding claim 10, Sato discloses the computer-implemented method of claim 1, comprising deriving the pixel touching information as a map from the improvement signal (e.g. Figs. 2, 4, paragraphs 0080, 0082, 0091: any image is a 2-dimensional array of pixel values, and can be considered as a Map; also see paragraphs 0128, 0146).
	Regarding claim 12, this claim is a computer-implemented method claim of a decoder version as applied to claim 1 above, wherein the computer-implemented method performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Sato disclose a decoder (e.g. see Figs. 8, 18, 21: decoder).
	Regarding claim 13, this claim is a computer program product claim of a computer-implemented method version as applied to claim 1 above, wherein the computer program product performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Sato disclose a storage medium and a memory (e.g. see Figs. 25-27; paragraphs 0114, 0224-0026).
	Regarding claim 14, this claim is a computer-readable storage medium claim of a computer-implemented method version as applied to claim 1 above, wherein the computer-readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Sato disclose a storage medium and a memory (e.g. see Figs. 25-27; paragraphs 0114, 0224-0026).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0334389A1) in view of Hannuksela (US 2015/0264404A1) (hereinafter Hannuksela).
	Regarding claim 11, Sato does not explicitly disclose the computer-implemented method of claim 1, comprising receiving the additional information via a different communications channel than the video signal.
	However, Hannuksela discloses comprising receiving the additional information via a different communications channel than the video signal (e.g. see paragraphs 0213, 0363, 0366: auxiliary (additional) coded pictures; paragraphs 0423, 0497, 0563).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Sato to add the teachings of Hannuksela as above, in order to improve coding efficiency for the enhancement layers (see paragraph 0308: Hannuksela).


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486